Citation Nr: 0710301	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome, including as due to an undiagnosed 
illness.

2.  Entitlement to service connection for multiple joint 
pain, including as due to an undiagnosed illness. 

3.  Entitlement to service connection for mycoplasma 
infection.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1969, and from November 1990 to May 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO).  In that decision, the RO 
reopened a claim for service connection for chronic fatigue 
syndrome, and denied that claim on the merits of the claim.  
In that decision, the RO also denied service connection for 
multiple joint pain, including as due to an undiagnosed 
illness, and for mycoplasma infection.  The veteran perfected 
an appeal with respect to the three claimed disabilities.

Even though the RO reopened and adjudicated the chronic 
fatigue syndrome claim on the merits, the Board must now 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  The preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Id.  


FINDINGS OF FACT

1.  In a decision dated in November 1996, the RO denied the 
appellant's claim of entitlement to service connection for 
chronic fatigue syndrome; and the appellant did not perfect 
an appeal as to that decision.

2.  Some of the additional evidence received since the 
November 1996 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for chronic fatigue syndrome. 

3. There is objective evidence of chronic disability 
manifested by chronic fatigue syndrome due to undiagnosed 
illness.

4.  There is objective evidence of chronic disability 
manifested by multiple joint pain due to undiagnosed illness.

5.  The objective medical evidence is in equipoise as to 
whether the veteran has a mycoplasma infection related to 
service.

6.  Right knee osteoarthritis and medial collateral ligament 
(MCL) laxity, MCL laxity of the left knee, and status post 
left shoulder repair, are not of service origin.


CONCLUSIONS OF LAW

1.  The RO's November 1996 decision that denied the claim of 
entitlement to service connection for chronic fatigue 
syndrome, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

2.  The evidence received since the November 1996 decision is 
new and material; and the requirements to reopen the 
appellant's claim of entitlement to service connection for 
chronic fatigue syndrome, have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2006).

3.  Undiagnosed illness manifested by chronic fatigue 
syndrome was incurred in active service in Southwest Asia.  
38 U.S.C.A. §§ 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2006).
 
4.  Undiagnosed illness manifested by multiple joint pain was 
incurred in active service in Southwest Asia. 38 U.S.C.A. §§ 
1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2006).

5.  Resolving the benefit of the doubt in the veteran's 
favor, a mycoplasma infection was incurred in service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).

6.  The criteria for establishing entitlement to service 
connection for right knee osteoarthritis and medial 
collateral ligament (MCL) laxity, MCL laxity of the left 
knee, and status post left shoulder repair, are not met. 38 
U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1137, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The 
appellant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. Mar. 31, 2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in March 
2004 and September 2005.  In those letters, the RO informed 
the appellant of the types of evidence needed in order to 
substantiate his claims of entitlement to service connection.  
Further, by way of those letters, and other documents, the RO 
has essentially advised the appellant of the basis for the 
previous denial of the claim for service connection for 
chronic fatigue syndrome.  VA has also informed the appellant 
of the types of evidence necessary to establish such claims, 
including what would constitute both "new" and "material" 
evidence to reopen the previously denied claim, the division 
of responsibility between the appellant and VA for obtaining 
the required evidence; and VA requested that the appellant 
provide any information or evidence in his possession that 
pertained to such a claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
has also described the basis for his claims in statements.  
The claim was subsequently readjudicated and the appellant 
was provided a statement of the case in June 2005.  Under 
these circumstances, the Board determines that the 
notification requirements of the VCAA have been satisfied.  
Id; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claims adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Here the Board is 
granting entitlement to service connection for the three 
claimed conditions.  Therefore, any question of providing 
proper notice will be addressed at the RO.  To the extent 
there is a denial, the question is moot.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
veteran's service medical records, and post-service VA and 
private medical records, and other pertinent documents 
discussed below.  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims. 

II. Application to Reopen Chronic Fatigue Syndrome Claim 
Based on New and Material Evidence

The appellant seeks to reopen a claim of entitlement to 
service connection for chronic fatigue syndrome.  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority. 38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).

Prior to this appeal, in a rating decision of August 1994, 
the RO denied a claim of entitlement to service connection 
for chronic fatigue syndrome, essentially on the basis that 
VA examination failed to find a diagnosis of chronic fatigue 
syndrome.

In a March 1995 rating decision, the RO denied entitlement to 
service connection for chronic fatigue syndrome on the basis 
that this was not manifested to a compensable degree within 
two years of the last date of service in the Southwest Asia 
theater during the Persian Gulf War.

Finally, prior to the initiation of the current claim on 
appeal, in a November 1996 letter to the veteran, the RO 
notified the veteran of its decision at that time to deny the 
veteran's claim for service connection.

The appellant did not appeal any of the three decisions 
above, which therefore became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.
 
In August 2003, the RO received the appellant's application 
to reopen his claim for service connection for chronic 
fatigue syndrome.  The current appeal arises from a May 2004 
rating decision in which the RO reopened the claim for 
service connection for chronic fatigue syndrome.  As there is 
a prior final decision on the matter, before reaching the 
underlying claim for entitlement to service connection for 
chronic fatigue syndrome, the Board must first determine that 
new and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).
   
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2006).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the November 1996 decision of the RO.

The evidence received subsequent to November 1996 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995). 

The veteran's claim for service connection was previously 
considered and denied by the RO based on a determination that 
chronic fatigue syndrome neither arose during service in the 
Persian Gulf theater, nor was manifested to a compensable 
degree within two years after that service.  In this regard, 
the RO determined that VA examination failed to find a 
diagnosis of chronic fatigue syndrome.    

At the time of the last final decision, in November 1996, the 
available evidence did not include a diagnosis or objective 
findings referable to chronic fatigue syndrome.  The report 
of a May 1993 VA examination shows that the veteran stated 
that he had a very tired feeling since Desert Storm.  After 
examination, there were no objective findings referable to 
chronic fatigue syndrome and there was no diagnosis of that 
disorder.

The evidence presented or secured since the November 1996 
decision includes additional VA medical records dated from 
1999 through June 2005, including the report of an August 
2004 VA orthopedic examination.  

To decide this case, the Board must decide whether any 
evidence submitted since June 2002 is both evidence that (1) 
was not previously submitted to agency decision makers, and 
(2) by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2006).  Both of 
these requirements must be met to reopen the veteran's claim.

The evidence submitted since November 1996 includes competent 
medical evidence showing continued complaints of chronic 
fatigue.  Also, the evidence submitted since November 1996 
includes an August 2004 statement from a VA physician who has 
provided treatment to the veteran since 1993.  That physician 
stated that soon after the veteran's return from the Gulf 
War, the veteran developed ill-defined symptoms including 
chronic fatigue, which have persisted over the years.

That evidence, submitted since November 1996, was not 
previously submitted to agency decision makers, and it 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156 (2006).  See also 38 C.F.R. § 
3.317.  The unestablished fact at the time of the November 
1996 decision, was a diagnosis of chronic fatigue syndrome, 
or objective evidence of a medically unexplained chronic 
multisymptom illness such as chronic fatigue syndrome.  Thus, 
the evidence relates to what was unestablished at the time of 
the November 1996 and necessary to entitlement to service 
connection for chronic fatigue syndrome.

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the appellant's claim on appeal 
here.  Therefore, the appellant's claim of entitlement to 
service connection for chronic fatigue syndrome is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

III.  Entitlement to Service Connection

The veteran claims entitlement to service connection for 
mycoplasma infection; and for chronic fatigue syndrome, and 
multiple joint pain, to include as due to an undiagnosed 
illness.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty. 38 U.S.C.A. 
§§ 1110, 1131.  Certain chronic diseases, including arthritis 
may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms. 38 C.F.R. § 3.317(a), 
(b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).  For purposes of this section, "objective 
indications of chronic disability" include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3). 

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The veteran served from November 1965 to November 1969; and 
from November 1990 to May 1991, in the Southwest Asia Theater 
of operations during the Persian Gulf War.  He maintains that 
he has joint pains and chronic fatigue since coming back from 
service in the Persian Gulf, and that these are signs or 
symptoms of manifestations due to undiagnosed illness.  He 
also claims that he acquired a mycoplasma infection during 
that period of service.

Service medical records from the veteran's Vietnam Era period 
of service show that during that service, he was seen for 
complaints of pain in the right wrist and right knee; and for 
a back strain.  Other than that, there are no indications in 
the service medical records of any treatment for problems 
with joints, chronic fatigue, or mycoplasma infections.

Service medical records associated with the veteran's period 
of service from November 1990 to May 1991 are unavailable and 
an attempt to obtain them were unsuccessful.  In cases where 
the veteran's service medical records are, through no fault 
of his own, unavailable, a heightened duty exists to assist 
the veteran in the development of the case.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (where the veteran's service medical 
records have been destroyed or lost, there is a duty to 
advise the veteran to obtain other forms of evidence).  In 
this case, the VA has made unsuccessful attempts to obtain 
the appellant's missing records.  The veteran has also been 
advised of the RO's unsuccessful efforts, and was requested 
to send any pertinent records he had.  Thus, the Board 
concludes the VA's heightened duty to assist the veteran is 
satisfied.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).




A.  Undiagnosed Illness-Chronic Fatigue Syndrome & Multiple 
Joint Pain

The Board has carefully reviewed the record and initially 
notes that the evidence reflects several diagnoses of 
obstructive sleep apnea, as shown in VA treatment records in 
1999 and 2000.  Thus, a current disability has been diagnosed 
that could be associated with the veteran's claimed chronic 
fatigue syndrome.   Similarly, the record includes the report 
of a July 1999 VA psychological screening report containing a 
diagnostic impression of "rule out undifferentiated 
somatoform disorder."  This current diagnosis could be 
associated with the veteran's claimed multiple joints pain.  

Although the Board has considered whether such evidence could 
constitute "a known diagnosis" that would preclude 
entitlement to service connection for chronic fatigue 
syndrome and for multiple joints pain under 38 C.F.R. § 3.317 
(2006), the Board finds that a careful review of the record 
does not reflect consistent diagnoses or that findings were 
consistently attributed to known diagnoses, except as noted 
below.

More importantly, the Board notes that the veteran has 
consistently complained of chronic fatigue and multiple joint 
pain since 1993.  At the time of a May 1993 VA general 
examination, the veteran reported that he has had a very 
tired feeling which he developed shortly after Desert Storm.  
At that time, he also complained of multiple joint pain, 
which at that time, involved pain in his knees and shoulders.  
After examination, the report contains a diagnosis of 
arthralgia (pain in a joint), both shoulders and both knees.  

VA treatment records dated in 2003 and 2004 show multiple 
complaints including joint pains and fatigue.  In January 
2004, the treatment provider made findings that ranges of 
motion in the upper and lower extremities were painful; and 
he assessed the condition as undiagnosed illnesses, symptoms 
are worse.  The treatment records in 2003 and 2004 generally 
show that the treatment providers have concluded with 
assessments of undiagnosed illnesses, for which the symptoms 
were persistent and worsening.  

In an August 2004 statement from a VA physician who had been 
treating the veteran since 1993, he noted that since soon 
after the veteran returned from the Gulf War, the veteran 
developed ill-defined symptoms including chronic fatigue and 
joint pains.  The physician stated that these symptoms had 
persisted over the years with periods of exacerbations, and 
that medical evaluations failed to establish a diagnosis for 
the ill-defined symptoms.  The physician opined that because 
of this situation, these illnesses were undiagnosed at this 
time.

During an August 2004 VA orthopedic examination, the veteran 
reported that he started having joint pain after he left 
service, which was shortly after he returned from the Persian 
Gulf.  The veteran reported pain in multiple joints including 
the cervical, thoracic, and lumbosacral spine; both 
shoulders; both elbows; both wrists; both hands; both hips; 
both knees; both ankles; and both feet.  

On examination, the examiner observed that the veteran did 
exhibit several objective signs of pain for the multiple 
joints listed above.  X-ray examination of both feet, both 
knees, both ankles, both hips, both elbows, cervical spine, 
thoracic spine, lumbar spine, and right shoulder showed no 
major abnormalities.  X-ray examination for both wrists 
showed evidence of osteoarthrosis; and X-ray examination of 
the left shoulder showed status post bone-tendon anchors 
within the humeral head.  Diagnostic testing of the blood 
showed no evidence of any autoimmune arthropathies.

After examination, the report contains diagnoses of (1) 
status post left shoulder repair with continued pain and 
stiffness; (2) MCL (medial collateral ligament) laxity of the 
right knee with ongoing issues of pain and limited range of 
motion; (3) MCL laxity of the left knee with ongoing issues 
of pain and limited range of motion; (4) abnormal examination 
of the cervical spine, but without specific pathology noted; 
(5) abnormal examination of the lumbosacral spine, but 
without specific pathology noted; 
(6) abnormal examination of the thoracic spine, but without 
specific pathology noted; (7) abnormal examination of the 
right shoulder, but without specific pathology noted; (8) 
abnormal examination of the left elbow, but without specific 
pathology noted; (9) abnormal examination of the right elbow, 
but without specific pathology noted; (10) abnormal 
examination of the left wrist, but without specific pathology 
noted; (11) abnormal examination of the right wrist, but 
without specific pathology noted; (12) abnormal examination 
of the left hand, but without specific pathology noted; (13) 
abnormal examination of the right hand, but without specific 
pathology noted; (14) abnormal examination of the left hip, 
but without specific pathology noted; (15) abnormal 
examination of the right hip, but without specific pathology 
noted; (16) abnormal examination of the left ankle, but 
without specific pathology noted; (17) abnormal examination 
of the right ankle, but without specific pathology noted; 
(18) abnormal examination of the left foot, but without 
specific pathology noted; (19) abnormal examination of the 
right foot, but without specific pathology noted. 

A January 2005 VA treatment record shows that on examination 
for right knee pain, the impression was mild osteoarthritis, 
and X-ray evidence suggesting a loose body.

Regarding the multiple joint pain claim, the evidence above 
shows there are current diagnoses of right knee 
osteoarthritis; status post left shoulder repair with 
continued pain and stiffness; MCL laxity of the right knee 
with ongoing issues of pain and limited range of motion; and 
MCL laxity of the left knee with ongoing issues of pain and 
limited range of motion.  Thus, such evidence constitutes "a 
known diagnosis" that would preclude entitlement to service 
connection for those diagnoses ((1) right knee osteoarthritis 
and MCL laxity; (2) status post left shoulder repair; and (3) 
MCL laxity of the left knee) under 38 C.F.R. § 3.317 (2006).

In Combee v. Brown, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis. Combee, 34 F.3d 1039, 1043-
1044 (Fed. Cir.1994).  The Board has therefore considered 
whether service connection may be granted without regard to 
presumptions under 38 C.F.R. § 3.317, for (1) right knee 
osteoarthritis and MCL laxity; (2) MCL laxity of the right 
knee; and (3) status post left shoulder repair.

However, service connection is not warranted for these three 
claimed disorders on a direct basis.  First, although service 
medical records show that the veteran was seen in February 
1966 for right knee complaints of tenderness, subsequently 
there was no other indication during that period of service 
of any further right knee problems; and after service there 
are no medical records of any problems with the left knee 
until 1993, when on examination the examiner diagnosed 
arthralgia, or pain of the joint.  Post-service medical 
records showing no indication until many years after service 
are probative evidence against a nexus with service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Further there is no evidence of 
any arthritis within one year after service ended in November 
1969 so as to warrant service connection on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.

Second, there is no evidence of any left knee problems in 
service.  Third, the medical evidence of record indicates 
that the left shoulder condition was related to a strain 
after service at his work, which resulted in surgery to 
repair muscle damage of the left shoulder.  Accordingly, the 
Board finds that a preponderance of the evidence is against 
the claims for service connection for (1) right knee 
osteoarthritis and MCL laxity; (2) MCL laxity of the left 
knee; and (3) status post left shoulder repair.

The remainder of the 19 joint-pain related conditions listed 
above, however, have not been associated with known 
diagnoses.  In sum, as to the claimed multiple joint pain, 
except for the known diagnoses listed in the paragraph above, 
the veteran is shown to exhibit objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by multiple joint pain.  

Similarly, the veteran is shown to exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by chronic fatigue 
syndrome.  Chronic fatigue syndrome is shown by the medical 
evidence to be a medically unexplained chronic multisymptom 
illness that is defined by a cluster of signs or symptoms. 

There is no medical opinion that specifically states that the 
veteran does not have chronic multiple joint pain symptoms, 
or chronic fatigue syndrome, that are related to his service 
in the Persian Gulf.

In summary, based on all of the above, the Board finds that 
undiagnosed illness manifested by multiple joint pain and 
chronic fatigue syndrome have been sufficiently linked by 
competent medical evidence to service, and that service 
connection for chronic disability manifested by multiple 
joint pain and chronic fatigue syndrome is therefore 
warranted.

B.  Mycoplasma Infection
 
VA medical records include progress notes and other medical 
records from the Gulf War Research Clinic showing that the 
veteran participated in a study titled Antibiotic Treatment 
of Gulf War Veterans Illnesses.  The purpose of the study was 
to determine whether antibiotic treatment would benefit Gulf 
War Illness symptoms of veterans who were found to have a 
mycoplasma infection.  These records show that in December 
1999 the veteran tested positive for mycoplasma blood 
results, and that the veteran subsequently participated in 
the study.  That study provided for subjects to be given a 
course of either a specific antibiotic, or a placebo during 
the period of the study.  The records do not indicate whether 
the veteran was treated with antibiotic or given a placebo.  

Medical records in 2000 associated with the study show that 
the veteran reported increased headaches, increased 
forgetfulness, increased joint pain severity, increased 
diarrhea, increased difficulty sleeping, no sexual interest, 
varicose veins on the left side, and muscle spasms with 
locking and pain.  A June 2001 research note shows that the 
veteran reported complaints including continued increased 
short-term memory worsening, neck and knee pain, joint pain, 
fatigue, and lower leg cramps at night.  The veteran reported 
that he had not started on an antibiotic regularly since his 
12 month visit.  The examiner noted that the veteran had 
completed the study.

In an internet-published article by The Institute for 
Molecular Medicine, the author stated that scientists at The 
Institute for Molecular Medicine have found that slightly 
under one-half of the very sick Gulf War Illness patients in 
a pilot study with the signs and symptoms of Chronic Fatigue 
Syndrome or Fibromyalgia Syndrome have chronic invasive 
infections involving certain uncommon mycoplasmas.  The 
author further stated that this has been confirmed by a large 
Department of Defense-Department of Veterans' Affairs 
clinical trial.  
See 
http://www.immed.org/illness/gulfwar_illness_research.html.

In a separate internet-published article, the author stated 
the following.  Mycoplasma have been linked with several 
chronic diseases, including chronic fatigue syndrome and gulf 
war syndrome.  Common symptoms associated with mycoplasmal 
infections include a number of symptoms including chronic 
fatigue, joint and muscle pain, swelling and reduced mobility 
of joints.  Although there is a clear link between Mycoplasma 
infection and the above-mentioned diseases, it is unclear 
which is the precursor.  Mycoplasma may cause these diseases, 
or it may be an opportunistic pathogen that colonizes a host 
with a weak immune system, and causes a secondary infection.  

See http://www.microbewiki.kenyon.edu/index.php/Mycoplasma.  
See also Nasralla, M., J. Haier & G. L. Nicolson.  1999.  
Multiple mycoplasmal infection detected in blood of patients 
with chronic fatigue syndrome and/or fibromyalgia syndrome.  
Clinical Microbiology of Infectious Diseases, 18: 859-865.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise. The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence. Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for mycoplasma infection.  

Because the veteran's Persian Gulf War service medical 
records are missing, the Board has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The record shows that the veteran tested positive for 
mycoplasma infection in 1999; and there is no subsequent 
evidence showing that any mycoplasma infection resolved.  The 
veteran participated in a VA study, which implicitly assumed 
that there is some relationship between mycoplasma and the 
veteran's Persian Gulf War service.  Also, as discussed 
above, there is published material containing opinions that 
mycoplasma infection is linked to Persian Gulf War veterans 
who have symptoms of Persian Gulf War Illness.  

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise. That is, it is as likely as not that 
the veteran has a mycoplasma infection that is etiologically 
related to the veteran's service in the Persian Gulf War.  
The veteran is therefore entitled to the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Accordingly, it is the judgment of the Board that service 
connection is warranted for mycoplasma infection. 

In arriving at its decision on this question, the Board 
acknowledges that it has relied upon material obtained 
subsequent to the RO's issuance of its statement of the case 
in June 2005.  Although reliance on such material generally 
gives rise to a duty on the part of the Board to notify the 
claimant of the material and of the reliance proposed to be 
placed upon it, see Thurber v. Brown, 5 Vet. App. 119 (1993), 
such notification would serve no useful purpose here, as the 
Board is granting the benefit sought on appeal and there is 
consequently no risk of prejudice to the appellant. Cf. 38 
C.F.R. §§ 19.37, 20.1304(c) (2006) (new evidence received at 
the Board subsequent to the issuance of the last statement of 
the case or SSOC need not be referred to the agency of 
original jurisdiction for review and preparation of a SSOC if 
the Board determines that the benefit sought may otherwise be 
allowed). Indeed, such a procedure would serve only to 
further delay an allowance of the benefit sought.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome is granted.

Entitlement to service connection for multiple joint pain is 
granted. 

Entitlement to service connection for mycoplasma infection is 
granted.
 
Entitlement to service connection for right knee 
osteoarthritis and medial collateral ligament (MCL) laxity, 
for MCL laxity of the left knee, and for status post left 
shoulder repair, are denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


